Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  typographical error in line 10 of claim. The word “of” is repeated twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to a "compute program product". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals perse in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal perse, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “determine switch unit control instructions using the impedance matching data, wherein the switch control instructions contain commands that control the number of RF ports of the multiple RF ports to which RF power is supplied to couple or decouple to impedance match the radio-frequency system to the RF coil” is considered indefinite (emphasis added). From the wording of the claim, it is unclear what component is being coupled or decoupled and what the component is being coupled or decoupled to/from.
	Claims 2-13 are rejected for depending on claim 1.

Claim 7 recites the limitation "the birdcage coil" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the birdcage coil” refers back to the “RF coil” disclosed in claim 1 or is a different coil.
	Claims 8-9 are rejected for depending on claim 7.

Claim 11 is rejected because, in the amended claims filed 04/03/2019, because the claim starts with “

Claims 14-15 are rejected for the same reasons as claim 1 above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Findeklee (US 2014/0139218).

Regarding claim 1, Findeklee teaches a magnetic resonance imaging system comprising: 
	a main magnet for generating a main magnetic field within an imaging zone [Fig. 3, magnet 302. See also rest of reference.]; 
	an RF coil for acquiring magnetic resonance data[Fig. 3, RF antenna 310. See also rest of reference.], wherein the RF coil comprises multiple RF ports wherein the RF coil comprises a switch unit for at least one of the multiple RF ports to individually couple or uncouple the at least one of the multiple RF ports from the RF coil [Fig. 1, wherein there are a plurality of channels for each one the antenna elements 312-318. Claim 1 and 12, wherein there are a plurality of channels corresponding to a plurality of antenna elements that can be coupled/decoupled. ¶0157, wherein each channel is independently controllable and includes switches. ¶0019 teaches PIN diodes can be used which are types of switches. See also rest of reference.]; 
	a radio-frequency system for supplying radio-frequency power to each of the multiple RF ports [Claim 1, claim 12, ¶0157 wherein power is supplied to each of the channels. See also rest of reference.];  
	an RF matching detection system for measuring impedance matching data  between the radio-frequency system and the RF coil [Claim 1 and claim 12, wherein impedance has to be measured so that impedance matching can be performed. See also rest of reference.]; 
	a memory for storing machine executable instructions, and 

	wherein execution of the machine executable instructions causes the processor to:
	measure the impedance matching data using the RF matching detection system [Claim 1 and claim 12, wherein impedance has to be measured so that impedance matching can be performed. See also rest of reference.]; 
	determine switch unit control instructions using the impedance matching data, wherein the switch control instructions contain commands that control the number of RF ports of the multiple RF ports to which RF power is supplied to couple or decouple to impedance match the radio-frequency system to the RF coil [Claim 1 and claim 12, wherein impedance matching includes couple/decoupling network. Therefore, coupling/decoupling is used to impedance match. See also ¶0157 and rest of reference.]; and 
	control the switch unit of the at least one of the multiple RF ports with the switch unit control instructions [Claim 1 and claim 12, wherein impedance matching includes couple/decoupling network. Therefore, coupling/decoupling is used to impedance match. See also ¶0157 and rest of reference.].

Regarding claim 2, Findeklee further teaches wherein the measurement of the impedance matching data comprises repeatedly acquiring the impedance matching data while permutating states of the switch unit for the at least one of the multiple RF ports [¶0157, wherein the switches are controlled and linear independent drive sets are used to measure forward and reflected power. See also rest of reference.].

Regarding claim 3, Findeklee further teaches wherein the RF matching detection system comprises a reflected power sensor, wherein the impedance matching data comprises reflected power data for the at least one of the multiple RF ports [¶0157, wherein the switches are controlled and linear independent drive sets are used to measure forward and reflected power. See also rest of reference.].

Regarding claim 4, Findeklee further teaches wherein the RF matching detection system comprises a B1 magnetic field measurement system for measuring B1 magnetic field data descriptive of the B1 magnetic field generated by the RF coil, wherein the impedance matching data comprises the B1 magnetic field measurement data [¶0008, ¶0027, ¶0033-0035, ¶0169 wherein B1 mapping is acquired for impedance matching. See also rest of reference.].

Regarding claim 5, Findeklee further teaches wherein the B1 magnetic field measurement system comprises at least one magnetic field sensor [¶0027, ¶0169 wherein B1 mapping can be acquired using probes. See also rest of reference.].

Regarding claim 6, Findeklee further teaches wherein the B1 magnetic field measurement system comprises the RF coil and the radio-frequency system, wherein execution of the machine executable instructions causes the processor to acquire the B1 magnetic field data at least partially by: controlling the magnetic resonance imaging system with B1 mapping pulse sequence commands to acquire B1 mapping magnetic resonance data [¶0033, wherein B1 mapping is performed using magnetic resonance system and known techniques, which would include B1 imaging protocols. See also ¶0008, ¶0027, ¶0033-0035 and rest of reference.], wherein the B1 mapping pulse sequence commands cause the magnetic resonance imaging system to acquire the B1 mapping magnetic resonance data according to a B1 mapping magnetic resonance  data according to the B1 mapping magnetic resonance imaging protocol [¶0033, wherein B1 mapping is performed using magnetic resonance system and known techniques, which would include B1 imaging protocols. See also ¶0008, ¶0027, ¶0033-0035 and rest of reference.], wherein the impedance matching data comprises the B1 field map [¶0008, ¶0027, ¶0033-0035, ¶0169 wherein B1 mapping is acquired for impedance matching. See also rest of reference.].

Regarding claim 10, Findeklee further teaches wherein the RF coil is any one of the following: a birdcage coil, a TEM coil, and a single dipole antenna [¶0133, wherein TEM coil elements are used.].

Regarding claim 13, Findeklee further teaches wherein execution of the machine executable instructions further causes the processor to: control the magnetic resonance imaging system to acquire imaging magnetic resonance data using imaging pulse sequence commands, wherein the imaging pulse sequence commands are configured to control the magnetic resonance imaging system to acquire the imaging magnetic resonance data according to a magnetic resonance imaging protocol [¶0096, wherein image data is acquired.]; and reconstruct a magnetic resonance image using the imaging magnetic resonance data [¶0096, wherein image data is reconstructed.].

Regarding claim 14, the same reasons for rejection as claim 1 above also apply to this claim. Claim 14 is merely the method version of apparatus claim 1.

Regarding claim 15, the same reasons for rejection as claim 1 above also apply to this claim. Claim 15 is merely the computer program product version of apparatus claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Findeklee, in view of Ochi (US 2011/0175616).

Regarding claim 7, Findeklee teaches the limitations of claim 1, which this claim depends from.
	Findeklee further teaches wherein at least one of the multiple RF ports comprise inductive -4-feeding loops, wherein each of the multiple inductive feeding loops is configured for coupling inductively to the coil [See Fig. 19, wherein inductive coupling is used. See also rest of reference.].
	However, Findeklee is silent in teaching a birdcage coil.
	Ochi, which is also in the field of MRI, teaches a birdcage coil [Fig. 3 and ¶0042. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Findeklee and Ochi because Ochi teaches it is known in the art to use birdcage coils in MRI and have an advantage that tuning thereof is easy, and therefore they are widely used in horizontal magnetic field type MRI systems (which is the type of MRI system shown in Fig. 3 of Findeklee) [Ochi - ¶0005]. 

Regarding claim 8, Findeklee and Ochi teaches the limitations of claim 7, which this claim depends from.
	Findeklee further teaches wherein the switch unit of each of the multiple inductive feeding loops is configured for any one of the following: creating an open circuit in each of the multiple inductive feeding loops or deactivating each of the multiple inductive feeding loops [¶0019 and ¶0157, wherein the switch (such as the PIN diode) of the impedance matching (Fig. 19) would deactivate the feeding inductive feeding loops. See also rest of reference.].

Regarding claim 9, Findeklee and Ochi teaches the limitations of claim 7, which this claim depends from.
	Findeklee further teaches wherein the RF matching detection system comprises the radio-frequency system and at least two of the multiple inductive feeding loops [¶0019 and ¶0157, wherein the switch (such as the PIN diode) of the impedance matching (Fig. 19) would deactivate the feeding inductive feeding loops. See also rest of reference.], wherein the impedance matching data comprises load factor data, wherein the load factor data is descriptive of a load factor or a Q value of the RF coil [¶0006, ¶0136 and Fig. 13, wherein the load is determined. ¶0157, wherein load (forward power) is determined. See also rest of reference.], wherein measurement of the impedance matching data using the RF matching detection system comprises: providing a known RF signal to at least one of the at least two of the multiple inductive feeding loops using the radio frequency system [See Fig. 13 and ¶0136. ¶0157, wherein load (forward power) is determined. See also rest of reference.]; measuring a measured RF signal from at least another one of the at least two of the multiple inductive feeding loops using the radio frequency system [See Fig. 13 and ¶0136. ¶0157, wherein load (forward power) is determined. See also Fig. 19 and rest of reference.]; and calculating the load factor or the Q value using the measured RF signal [See Fig. 13 and ¶0136, wherein load is determined in iterative fashion. ¶0157, wherein load (forward power) is determined. See also Fig. 19 and rest of reference.].

Regarding claim 11, Findeklee teaches the limitations of claim 1, which this claim depends from.
	Findeklee is silent in teaching wherein the RF coil is a birdcage coil, wherein the RF coil comprises two end rings, wherein the birdcage coils comprises multiple rungs connecting the two end rings, wherein any one of the following: wherein each of the two end rings comprises ring segments, wherein at least a selection of the multiple RF ports is connected across two of the ring -5-segments; wherein each of the multiple rungs comprises rung segments, wherein at least a selection of the multiple RF ports is connected across two of the rung segments; wherein the birdcage coil comprises an RF shield, wherein at least one of the multiple RF ports is connected across the RF shield and one of the two end rings; and combinations thereof.
	Ochi, which is also in the field of MRI, teaches wherein the RF coil is a birdcage coil [¶0006 and Fig. 17 shows a birdcage coil. See also rest of reference.], wherein the RF coil comprises two end rings [¶0006 and Fig. 17 shows a birdcage coil with end rings 28/29. See also rest of reference.], wherein the birdcage coils comprises multiple rungs connecting the two end rings [¶0006 and Fig. 17 shows a birdcage coil with end rungs 30. See also rest of reference.], wherein any one of the following: wherein each of the two end rings comprises ring segments [See Fig. 17, wherein the end ring is broken into segments using capacitors. See also rest of reference.], wherein at least a selection of the multiple RF ports is connected across two of the ring -5-segments [See Fig. 17, wherein the port 35 is connected across two ring segments. See also rest of reference.]; wherein each of the multiple rungs comprises rung segments, wherein at least a selection of the multiple RF ports is connected across two of the rung segments; wherein the birdcage coil comprises an RF shield, wherein at least one of the 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Findeklee and Ochi because Ochi teaches it is known in the art to use birdcage coils in MRI and have an advantage that tuning thereof is easy, and therefore they are widely used in horizontal magnetic field type MRI systems (which is the type of MRI system shown in Fig. 3 of Findeklee) [Ochi - ¶0005].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Findeklee, in view of Soutome (US 2012/0262173).

Regarding claim 12, Findeklee teaches the limitations of claim 1, which this claim depends from.
	Findeklee further teaches wherein the RF coil is a TEM coil comprising strip elements [Fig. 12].
	However, Findeklee is silent in teaching multiple strip elements, wherein the strip elements comprise strip segments, wherein at least a selection of the multiple RF ports is connected across two of the strip segments.
	Soutome, which is also in the field of MRI, teaches a TEM coil comprising strip elements multiple strip elements, wherein the strip elements comprise strip segments, wherein at least a selection of the multiple RF ports is connected across two of the strip segments [Fig. 5a, wherein a TEM coil is shown and the TEM strips includes conductors 321-322 and there is a feed 325 that connects across the conductors. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Findeklee and Soutome because Findeklee teaches using TEM strips and Soutome teaches that TEM coils are known in the art and are used in a cylindrical (tunnel type) MRI device (which is shown in Fig. 3 of Findeklee) [Soutome – Fig. 5A and ¶0004-0005.].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RISHI R PATEL/Primary Examiner, Art Unit 2896